Dissenting Opinion by
Judge Doyle:
I respectfully dissent. The majority holds that the completion of the nomination beneficiary form together with certain parol evidence should be deemed legally sufficient for the Board to determine that an Option 1 designation should be honored. Although I have great sympathy for Cecelia and Jarvis and recognize the tragic circumstances of this case, I must reject the majority’s position. I do so for several reasons. First, I believe that the statute’s statement that an option designation form be in writing is clear. Second, while Mrs. Burlingame may have wanted to benefit Cecelia and Jarvis, the Board found that she was unaware that in so doing she would have been reducing her own monthly payments. Thus, she was unaware of the consequences of such a nomination.1 And even though she was in failing health, I refuse *189to assume that she knew her demise was imminent. Indeed, the natural human inclination is probably to the contrary. Third, as a matter of public policy, I believe that allowing oral evidence to establish the intent of the deceased member as to a retirement option would foster litigation and place the System in the impossible situation of attempting to carry out the undocumented wishes of the member while refereeing family disputes. This is not to suggest that there is any animosity present in this case, but a rule of law which can be applied to every case must be established.
The majority contends that only one option existed in which “beneficiaries” could be appointed. I cannot agree. I believe that the special option,2 although it does not *190use the word “beneficiary,” is sufficiently general so as to encompass a situation involving a beneficiary.
I note that the facts in Myers v. State Employes’ Retirement Board, 86 Pa. Commonwealth Ct. 552, 486 A.2d 529 (1984), were also somewhat tragic and, contrary to the majority, believe that its holding applies to this case. In Myers the member had named his wife as survivor annuitant. She predeceased him and he remarried. He then advised the State Employees’ Retirement Board that he wished to designate his new wife as his survivor annuitant. He was informed that he would have to supply the Board with certain information including his current wife’s age. Despite communications with the Board over the course of nearly a year, he failed to submit this information. Upon his death the Board refused to designate the widow as a survivor annuitant and we affirmed stating, “[a]s Mr. Myers never informed the Board of the choice to exercise a new option, we will not permit such a change in the absence of written proof of age and written designation of a substitute survivor annuitant.” Id. at 557, 486 A.2d at 532. See generally Estate of McGovern v. State Employees’ Retirement Board, 512 Pa. 377, 517 A.2d 523 (1986).
Mrs. Burlingame’s estate relies upon Dom v. State Employes’ Retirement Board, 345 Pa. 489, 28 A.2d 796 (1942), and Hargest v. State Employes’ Retirement Board, 79 Pa. D. & C. 549 (1951). In those cases, however, the appropriate forms had been completed and the option selected, and the Board in each case attempted to assert a technical defect (in Dom, the failure to state the date of retirement and in Hargest, the failure to state the date of retirement and the filing of the letter with the Governor rather than the Board) which would have rendered the deceased member’s written application ineffective. In both cases the Board’s actions were reversed. In *191this case, however, what was not completed was the basic option selection itself. That choice goes to the core of the members rights and its absence cannot be viewed as a mere technical noncompliance.
Because of the various reasons I have enumerated, I believe that the Board correctly decided this case and would affirm its order.
Judge McGlNLEY joins in this dissent.

 The majority notes that Mrs. Burlingame had been counseled concerning her original retirement application. In my view this is insufficient to demonstrate that she understood the consequences of a new and different choice. And while “counseling” may not be statutorily required, a meeting of the minds is most certainly contractually required.


 The special option provides:
Option 4.—Some other benefit which shall be certified by the actuary to be actuarially equivalent to the maximum single life annuity, subject to the following restrictions:
(i) Any annuity shall be payable without reduction during the lifetime of the member except as the result of the members election to receive an annuity reduced upon attainment of age 65, in anticipation of the receipt of a social security benefit.
(ii) The sum of all annuities payable to the designated survivor annuitants shall not be greater than one and one-half times the annuity payable to the member.
(iii) A portion of the benefit may be payable as a lump sum, except that such lump sum payment shall not exceed an amount equal to the accumulated deductions standing to the credit of the member. The balance of the present value of the maximum single life annuity adjusted in accordance with section 8342(b) shall be paid in the form of an annuity with a guaranteed total payment, a single life annuity, or a joint and survivor annuity or any combination thereof but subject to the restrictions of subparagraphs (i) and (ii) of this paragraph.
Section 8345(a)(4) of the Public School Employees’ Retirement Code, 24 Pa. C. S. §8345(a)(4).